      Case 4:18-cv-00413 Document 98 Filed on 05/24/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 24, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                                §
                                                §
VINCENT HENDERSON                               §
                                                §   CIVIL ACTION NO. 4:18-cv-413
VS.                                             §
                                                §
HARRIS COUNTY et al                             §
                                                §
                                                §

                                            ORDER

       The new dispositive motion deadline is June 25, 2021. Any responses to dispositive

motions should be filed by July 16, 2021. Any replies in support of dispositive motions should be

filed by July 30, 2021.

       Signed in Houston, Texas this 24th day of May, 2021.



                                                    ___________________________________
                                                           ANDREW M. EDISON
                                                    UNITED STATES MAGISTRATE JUDGE




1/1
